MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                        Nov 20 2015, 8:05 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEY FOR APPELLEE
James L. Bullock                                        Christina J. Miller
Valparaiso, Indiana                                     Lucas, Holcomb & Medrea, LLP
                                                        Merrillville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James L. Bullock,                                       November 20, 2015
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        45A03-1503-DR-89
        v.                                              Appeal from the Lake Superior
                                                        Court
Natasha Bullock,                                        The Honorable Elizabeth F.
Appellee-Petitioner                                     Tavitas, Judge
                                                        The Honorable Nanette Raduenz,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        45D03-1202-DR-108



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 1 of 11
[1]   James Bullock appeals from the trial court’s order dissolving the marriage of

      James and Natasha Bullock. James raises twelve arguments on appeal, which

      we combine and restate as follows: the trial court erred by (1) prolonging the

      dissolution litigation and entering an unfair provisional order; (2) awarding

      spousal maintenance to Natasha; (3) distributing the marital assets in an unfair

      way; (4) granting Natasha sole legal custody of the parties’ child; (5) ordering

      that he pay a portion of Natasha’s attorney fees; and (6) refusing to entertain

      James’s motion to modify the dissolution because the appeal was already

      pending. Finding no error, we affirm.


                                                    Facts
[2]   The parties have been engaged in an on-and-off romantic relationship since

      1999, when they began living together. In 2000, Natasha was diagnosed with

      multiple sclerosis, and it is undisputed that James was aware of the diagnosis.

      Their daughter (Child), the sole child born of the marriage, was born in 2001.

      Natasha and James were married on April 15, 2004. On February 10, 2012,

      James filed a petition to dissolve the marriage; on February 27, 2012, Natasha

      filed a counter-petition to dissolve the marriage, seeking child support and

      spousal maintenance.


[3]   Natasha is a licensed nurse, and although she was able to work for periods of

      time during the marriage, she is currently unemployed and unable to work

      because of her multiple sclerosis. Natasha receives $935 per month in disability

      benefits, and Child receives an additional $192 per month in disability benefits


      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 2 of 11
      because of Natasha’s condition. Child lives with Natasha, and James stipulated

      that Natasha should have primary physical custody. James and Natasha

      struggle to communicate and cooperate with one another in healthy and

      appropriate ways. James is employed by U.S. Steel and has an average annual

      income of $112,000.


[4]   After filing the petition and counter-petition, James and Natasha attempted to

      reconcile and agreed to continue the provisional hearing. Their reconciliation

      was unsuccessful, however, and the provisional hearing took place in October

      2012. A number of status hearings were held in the early months of 2013. In

      June 2013, Natasha sought to extend all deadlines, including discovery, because

      of her ongoing illness. In September 2013, Father hired a new attorney,

      necessitating a continuance of a hearing set later that month. In December

      2013, the parties agreed to vacate the final hearing, which had been set for

      December 2, 2013. On May 20, 2014, the parties agreed to a general

      continuance of the final hearing, which had been set for May 19, to be reset on

      the motion of either party, as they were engaged in settlement negotiations. To

      keep things moving, the trial court, on its own motion, set a telephonic status

      conference with counsel in August 2014. On September 5, 2014, Father

      requested that a final hearing be set. The trial court granted the request and set

      the hearing for January 6, 2015, and the hearing was finally held on that date.


[5]   Following the hearing, the trial court took the matter under advisement. On

      February 11, 2015, the trial court issued its order. In pertinent part, the trial

      court ordered as follows:

      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 3 of 11
           Natasha is to have sole legal custody of Child.
           The parties stipulated that there is no equity in the marital residence, and
            James is awarded that residence.
           Natasha is awarded 60% of the value of James’s U.S. Steel pension and
            401(K).
           The parties stipulated that Natasha qualifies for spousal maintenance
            because she is physically incapacitated and unable to support herself.
            Natasha’s reasonable monthly expenses are $2,900, which exceeds her
            monthly income by $550.1 James is to pay spousal maintenance to
            Natasha in the amount of $550 per month.
           Having considered all relevant factors, Natasha’s attorney fees of
            $9,707.50 were reasonable. She has paid $2,926 of those fees, leaving a
            balance of $6,781.50. James is able to contribute to those fees and is
            ordered to pay the balance of $6,781.50.

      Appellant’s Supp. App. p. 1-12. James now appeals.


                                     Discussion and Decision
                                        I. Standard of Review
[6]   At the outset, we note that James is representing himself on appeal. It is well

      established in Indiana that pro se litigants are held to the same standard as are

      licensed lawyers. See, e.g., Akiwumi v. Akiwumi, 23 N.E.3d 734, 740 (Ind. Ct.

      App. 2014). In this case, James has made many arguments that wholly lack

      cogency. He has neglected to cite to any legal authority and repeatedly directs

      our attention to documents that were not submitted as evidence to the trial




      1
       The trial court found that Natasha’s monthly income consists of $935 in disability benefits, $384 that her
      two children (one of her children has a different father) receive due to her disability, and $1,031 in child
      support.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015             Page 4 of 11
      court.2 These issues aside, we will endeavor to discern his central arguments

      and address them to the best of our ability.3


[7]   Here, the trial court entered findings sua sponte. In such a situation, the

      standard of review is well-established:


               specific factual findings control only the issues that they cover,
               while a general judgment standard applies to issues upon which
               there are no findings. It is not necessary that each and every
               finding be correct, and even if one or more findings are clearly
               erroneous, we may affirm the judgment if it is supported by other
               findings or is otherwise supported by the record. We may affirm
               a general judgment with sua sponte findings upon any legal
               theory supported by the evidence introduced at trial. Although
               sua sponte findings control as to the issues upon which the court
               has found, they do not otherwise affect our general judgment
               standard of review, and we may look both to other findings and
               beyond the findings to the evidence of record to determine if the
               result is against the facts and circumstances before the court.


               As for review of the accuracy of findings that have been entered,
               we first consider whether the evidence supports them. Second,
               we consider whether the findings support the judgment. We will
               disregard a finding only if it is clearly erroneous, which means
               the record contains no facts to support it either directly or by
               inference. A judgment also is clearly erroneous if it relies on an
               incorrect legal standard, and we do not defer to a trial court’s



      2
       Natasha has filed a motion to strike the portions of James’s appendix that contain documents, some of
      which are confidential by statute, that were not submitted as evidence to the trial court. By separate order we
      grant that motion.
      3
        James has not provided this Court with a transcript of any of the hearings below, including the provisional
      hearing and the final evidentiary hearing. Our effort to address his arguments is significantly hampered by
      the absence of a transcript.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015            Page 5 of 11
              legal conclusions. However, we must give due regard to the trial
              court’s ability to assess the credibility of witnesses and will not
              reweigh the evidence, and must consider only the evidence most
              favorable to the judgment along with all reasonable inferences
              drawn in favor of the judgment.


              We also note that we “give considerable deference to the findings
              of the trial court in family law matters....” MacLafferty v.
              MacLafferty, 829 N.E.2d 938, 940 (Ind. 2005). Whether
              reviewing a case for “clear error” or “abuse of discretion,” this
              appellate deference is, first and foremost, a reflection that the trial
              court is in the best position to judge the facts, ascertain family
              dynamics, and judge witness credibility and the like. “Secondly,
              appeals that change the results below are especially disruptive in
              the family law setting.” Id. at 940. “But to the extent a ruling is
              based on an error of law or is not supported by the evidence, it is
              reversible, and the trial court has no discretion to reach the
              wrong result.” Id. at 941.


      Stone v. Stone, 991 N.E.2d 992, 998-99 (Ind. Ct. App. 2013) (some internal

      citations omitted), aff’d on reh’g, 4 N.E.3d 666.


                 II. Matters Arising Before the Final Hearing
[8]   First, we turn to James’s arguments that the trial court erred by “allow[ing] the

      divorce proceedings to last for 35 months” and by calculating the amount of

      child support owed by James in the provisional order. Appellant’s Br. p. 8. As

      for the length of the proceedings, James does not direct our attention to a single

      request for a final hearing date—or, indeed, any hearing date—that was denied

      or not ruled upon in a timely fashion by the trial court. Instead, as fully

      explained above, the parties repeatedly requested continuances for various


      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 6 of 11
       reasons and made multiple joint requests to vacate and/or reset hearings. At

       one point, the trial court set a status conference on its own motion because it

       was concerned that settlement negotiations were taking too long. We see no

       error whatsoever in the way the trial court managed this litigation.


[9]    As for the amount owed by James in the provisional order, he seems to be

       arguing that, in ordering James to pay child support and household bills during

       the provisional period, the trial court failed to take into consideration that

       Natasha returned to work for a brief period of time. He also argues that the

       trial court did not take Natasha’s disability payments into consideration.


[10]   As James has not provided us with the transcript of the provisional hearing or

       the provisional order itself, we have no way of knowing what evidence was

       presented to the trial court, or even what, precisely, it ordered. In the

       dissolution decree, the trial court found as follows with respect to these

       arguments:

               Husband’s Verified Petition for Modification of Provisional
               Hearing (sic), filed on September 4, 2014, should be denied.
               Husband claims that he overpaid support and maintenance
               during the provisional period because Wife returned to work.
               Although Wife did return to work for a short period of time, her
               disability benefits were placed on hold during this period. Wife
               received approximately $280.00 per week net income while she
               was working. Wife lost her disability benefits of $216.00 per
               week during that same time period. This additional $66.00 per
               week is not a substantial change in circumstances that would
               render the support payments of the provisional Order
               unreasonable.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 7 of 11
       Supp. App. p. 8. We have no basis aside from James’s contention that the

       provisional order is “unfair and unjust” to second-guess the trial court’s

       statements above. Appellant’s Br. p. 8. We find no error on this basis.


                                   III. Spousal Maintenance
[11]   Next, James argues that the trial court erred by ordering him to pay spousal

       maintenance. To the extent that he contends he should not be required to pay

       spousal maintenance at all, he has waived this argument by stipulating to the

       trial court that Natasha is entitled to spousal maintenance.


[12]   To the extent that James contends that the trial court erred in calculating the

       amount of maintenance he is required to pay, we note that he is essentially

       arguing that Natasha’s evidence of her monthly expenses was “fictitious” and

       that the expenses were “unreasonable.” Appellant’s Br. p. 12. It is evident

       from reviewing the trial court’s order that it conducted a thorough review of the

       parties’ respective financial resources as well as Natasha’s expenses. Because

       we do not have the transcript, we are unable to evaluate the evidence provided

       to the trial court to support its conclusions with respect to Natasha’s expenses.

       And in any event, James’s argument amounts to a request that we reweigh

       evidence and assess witness credibility—a request we decline. We find no error

       with respect to the award of spousal maintenance.


                           IV. Distribution of Marital Assets
[13]   Next, James turns to the trial court’s division of the marital assets. First, he

       complains that the trial court ordered that the marital residence was James’s

       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 8 of 11
       sole property. James argues on appeal that there was negative equity in the

       home that should have been divided equally between the parties. He has

       waived this argument, however, given that he stipulated that there was no

       equity in the residence and that he should be awarded the residence as his sole

       and exclusive property. Supp. App. p. 3.


[14]   Second, James argues that the trial court should not have awarded 60% of the

       value of his pension and 401(K) to Natasha and also quarrels with its

       distribution of household property. James stipulated to the distribution of

       household property and has waived the argument. In any event, all of his

       arguments regarding property and asset distribution amount to a request that

       we reweigh evidence and assess witness credibility by discounting Natasha’s

       testimony and evidence and favoring James’s. We decline to do so. We find

       no error with regard to the distribution of marital assets.


                                  V. Legal Custody of Child
[15]   Next, James argues that the trial court erred by awarding Mother sole legal

       custody of child. Husband contends that the trial court erred when it found that

       “Wife has historically made the decisions regarding the child’s education,

       medical treatment and religious upbringing.” Supp. App. p. 2. James insists

       that the evidence before the trial court does not support this conclusion. But

       given that we do not have the transcript or exhibits admitted into evidence, we

       have no way of evaluating this argument. The trial court considered all




       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 9 of 11
       required statutory factors and concluded that Mother should be awarded sole

       legal custody. We find no error in this portion of the trial court’s order.


                                         VI. Attorney Fees
[16]   Next, James contends that the trial court erred by ordering him to pay the

       balance of Natasha’s attorney fees. In essence, he argues yet again that the trial

       court did not adequately review the evidence of Natasha’s income, insisting that

       she should have been able to pay more of her attorney fees than she did. This is

       yet another request that we reweigh the evidence and assess witness credibility,

       which we again decline to do. The trial court did a painstaking evaluation of

       the parties’ financial resources and the disparity between them, and did not

       abuse its discretion in ordering James to pay a portion of Natasha’s attorney

       fees.


                     VII. Modification of Dissolution Decree
[17]   Finally, James argues that the trial court erred by denying his motion to modify

       the dissolution decree. Although wholly unclear from the sparse record on

       appeal, it appears that James filed a motion to modify the decree either shortly

       before or shortly after he filed his Notice of Appeal. On June 11, 2015, the

       court reporter notified this Court that James was not requesting that a transcript

       be prepared. Since that time, this Court, rather than the trial court, has had

       jurisdiction over this cause. Ind. Appellate Rule 8. Both parties assert that the

       trial court denied James’s motion because of a lack of jurisdiction. Although

       we are unable to verify this assertion because the trial court’s order is not

       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015   Page 10 of 11
       included in the record before us, we find that the trial court properly denied

       James’s motion to modify because it will not regain jurisdiction over this cause

       until the appeal is completed and certified. 4


[18]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       4
         James notes that the trial court found that James has an interest in a trust and that he “agreed not to change
       the beneficiaries of this Trust.” Supp. App. p. 6. Additionally, James “agreed . . . to maintain” his life
       insurance policy with Child as the sole beneficiary, and was ordered to do so until she completes college. Id.
       at 11. James argues that “[t]hese statements were not made in trial court, nor was it even spoken about or
       discussed at the final hearing. This statement was just inserted into the divorce decree. James is asking the
       Appellate Court to remove this statement and all reference of the statement from the divorce decree in its
       entirety.” Appellant’s Br. p. 11. We decline to do so, given that we do not have a transcript of the hearing
       and therefore cannot address this argument. James states that he has since cancelled the life insurance policy,
       and we express no opinion on Natasha’s right to seek a contempt finding for his failure to comply with the
       trial court’s order.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-89 | November 20, 2015            Page 11 of 11